





AMENDMENT NO. 1 TO SHAREHOLDERS’ AGREEMENT
This Amendment No. 1, dated as of June 29, 2018 (this “Amendment”), to the
Shareholders’ Agreement, dated as of August 11, 2004 (the “Agreement”), is made
between Greenlight Capital Re, Ltd., a company organized under the laws of the
Cayman Islands (the “Company”), and David Einhorn (the “Shareholder”).
Capitalized terms not otherwise defined herein have the meanings given to such
terms in the Agreement.
WHEREAS, the Audit Committee of the Board of Directors of the Company (the
“Committee”) has determined it is in the best interests of the Company and its
stockholders to extend the expiration date of the Agreement; and
WHEREAS, pursuant to its authority under Section 15 of the Agreement, the
Committee has authorized and approved this Amendment as of the date hereof.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth in this Amendment, the parties hereby agree as follows:


1.    Section 15(c) of the Agreement is hereby amended to read in its entirety
as follows:


“(c) Term and Termination.


This Agreement may be terminated at any time by an instrument in writing signed
by all of the parties hereto. This Agreement shall terminate automatically as to
any Shareholder that Transfers all of its equity securities of the Company. The
provisions of Sections 2, 3 and 14 of this Agreement, other than Section 2(d) of
this Agreement shall terminate automatically as to all parties hereto upon the
consummation of an IPO. Unless sooner terminated, this Agreement shall terminate
on June 30, 2021, unless, at any time within one (1) year prior to such date,
all of the parties extend its duration for as many additional periods, each not
to exceed ten (10) years, as they may desire.”


2.    This Amendment shall be deemed to be a contract made under the law of the
State of New York and for all purposes shall be governed by and construed in
accordance with the law of such State applicable to contracts to be made and
performed entirely within such State.


3.     This Amendment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. A
signature to this Amendment transmitted electronically shall have the same
authority, effect and enforceability as an original signature. This Amendment
shall be effective as of the Close of Business on the date hereof.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


GREENLIGHT CAPITAL RE, LTD.
By: /s/ Laura Accurso    
Name: Laura Accurso
Title: General Counsel






DAVID EINHORN, as Shareholder
By: /s/ David Einhorn    
Name: David Einhorn







